Voto concurrente en el resultado del
Juez Asociado Señor Díaz Cruz
San Juan, Puerto Rico, a 20 de marzo de 1979
Ordena el Art. 59 de la Ley Hipotecaria (30 L.P.R.A. see. 108):
Art. 59 — Anotación preventiva de crédito refaccionario— Anotación; surtirá efectos de hipoteca.
“El acreedor refaccionario podrá exigir anotación sobre la finca refaccionada por las cantidades que de una vez o sucesiva-mente anticipare, presentando el contrato por escrito que en cual-quier forma legal haya celebrado con el deudor.
Esta anotación surtirá, respecto al crédito refaccionario, todos los efectos de la hipoteca.” (30 L.P.R.A. see. 108.) (Én-fasis suplido.)
Difiero del criterio expresado en la opinión al efecto de que la Ley Hipotecaria y su Reglamento asignan al deudor la iniciativa “para solicitar la anotación del crédito refacciona-rio.” El crédito refaccionario se formaliza mediante contrato entre deudor y acreedor, como cualquier otro contrato de garantía. Lo que indica la Ley es que la concertación y for-malización del contrato bilateral de refacción ha de preceder a la solicitud de anotación del crédito. Un suplidor de mate-*564ríales que no exigió tal contrato de refacción como garantía previa de los que hubiese convenido servir al dueño de la obra, no puede sua sponte, en forma unilateral, crearse esa garan-tía, ya entregados los materiales. Tampoco podría acudir al tribunal en solicitud de providencia declarativa de que el im-porte de los materiales suplidos está garantido por algo similar a la hipoteca.
Es al tiempo de iniciarse la relación contractual que el acreedor impone los términos y tipo de garantía, bajo los cuales suplirá dinero u otros bienes a su deudor. Para cam-biar esos términos y garantía es indispensable la concurren-cia del deudor, y también la de aquellos otros acreedores que pudieren ser afectados en el orden de prioridad de sus acreen-cias. (Art. 61 Ley, 30 L.P.R.A. sec. 110.) Como ordena este artículo, al tribunal se recurre como medio alterno para im-partir eficacia al pacto acordado entre acreedor y deudor, en caso de no obtenerse el consentimiento de los titulares de obligaciones reales inscritas. Nótese que el expediente judicial de que trata este Art. 61 se tramita antes de suplirse la refacción por el acreedor. Tiene naturaleza de “autorización judicial” para que el deudor pueda garantizar la refacción. No está disponible para garantizar a posteriori el valor de materiales inicialmente entregados sin exigencia por el acree-dor de este tipo de garantía.
El Art. 106 del Reglamento dice que el deudor será el peticionario en el citado expediente judicial, por ser la parte principalmente interesada en obtener la refacción, la que su acreedor no le anticipará hasta tener la certeza de que estará garantizada por anotación que surtirá “todos los efectos de la hipoteca”. (Art. 59 Ley — 30 L.P.R.A. see. 108.)
Considerando que las recurridas Rexach y Lausell nunca concertaron un contrato de refacción con la dueña de la obra Jardines de Monte Olivo, aviniéndose a entregar, como entre-garon los materiales de construcción sin exigir esa garantía; *565y que el expediente provisto en el Art. 61 de la Ley no es vehículo para garantizar retroactivamente (1) prestaciones cumplidas con anterioridad a la radicación de la solicitud de autorización judicial por el deudor, la sentencia recurrida debe ser, revocada.

 Dispone el Art. 106 del Reglamento que para instruir el expediente “hará el deudor una solicitud al juez de primera instancia del partido en que esté situada la finca, expresando las obras que ésta necesite, el costo aproximado de ellas . . . .” términos claramente prospectivos. (Énfasis nuestro.)